     Case 3:19-cr-00063 Document 43 Filed 08/13/21 Page 1 of 3 PageID #: 211




                     IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                     HUNTINGTON DIVISION


UNITED STATES OF AMERICA

v.                                                   CRIMINAL ACTION NO. 3:19-00063

BRUCE ALLEN WARD

                          MEMORANDUM OPINION AND ORDER

       Pending before the Court is Bruce Allen Ward’s Motion for Compassionate Release (ECF

No. 40). The United States has submitted its Response in Opposition, and the motion is now ripe

for review. For the following reasons, the Court DENIES the motion.

                                I.    STANDARD OF REVIEW

       In December 2018, Congress enacted the First Step Act. See Pub. L. No. 115-391, 132 Stat.

5194. As part of the Act, Congress amended Section 3582 and enabled courts to reduce a term of

imprisonment if “extraordinary and compelling reasons warrant such a reduction.” See 18 U.S.C.

§ 3582(c)(1)(A)(i); Pub. L. 115-391, Title VI, § 603(b), Dec. 21, 2018, 132 Stat. 5239. But before

defendants may request such a reduction, defendants must ask the Bureau of Prisons to do so on

their behalf. See 18 U.S.C. § 3582(c)(1)(A). If the BOP denies the defendant’s request or does not

respond within thirty days, the defendant may file a motion before the court. Id.

       Once the defendant satisfies this administrative exhaustion requirement, the court may

reduce his or her sentence if (1) there are “extraordinary and compelling reasons” for release, and

(2) the court considers “the factors set forth in section 3553(a) to the extent that they are

applicable.” See 18 U.S.C. § 3582(c).1 District courts enjoy broad discretion when considering a



       1
           Section 3482(c)(1) also requires a sentence reduction to be “consistent with applicable
    Case 3:19-cr-00063 Document 43 Filed 08/13/21 Page 2 of 3 PageID #: 212




motion under § 3582(c) and only abuse that discretion when “act[ing] arbitrarily or irrationally,

fail[ing] to consider judicially recognized factors constraining its exercise of discretion, rel[ying]

on erroneous factual or legal premises, or commit[ing] an error of law.” United States v. Kibble,

992 F.3d 326 (4th Cir. 2021) (quoting United States v. Trotman, 829 F. App’x 607, 608 (2020))

(internal quotation marks omitted).

                                       II.   DISCUSSION

       At the outset, the Court finds that Ward has demonstrated administrative exhaustion. He

has submitted his request to the warden and the response denying his request. ECF No. 40.

Therefore, the Court can proceed to the merits of his claim.

       Ward argues that there are two “extraordinary and compelling” reasons for release.2 First,

he argues that his release is justified by the general conditions created by the COVID-19 pandemic.

However, as this Court has recognized in the past, the risk of illness may only justify release when

an inmate has shown both a particularized susceptibility to the virus and a particularized risk that

he will contract the virus at his facility. See, e.g., United States v. Feiling, 453 F. Supp. 3d 832,

841 (E.D. Va. 2020); United States v. Eberbaugh, No. CR 2:18-00222-02, 2020 WL 4804951, at

*3 (S.D. W. Va. Aug. 18, 2020) (considering “the age of the prisoner, the severity and documented

history of the defendant's health conditions, and the proliferation and status of infections in the

prison facility” to determine if compassionate release is appropriate). Ward has not identified any

medical or facility conditions that create a particularized risk of susceptibility. Therefore, the Court


policy statements issued by the Sentencing Commission.” The Fourth Circuit, however, has made
clear that at this time, there are no existing applicable policy statements. See United States v.
McCoy, 981 F.3d 271, 281 (4th Cir. 2020).
        2
          Defendant has styled his motion as one for relief under 18 U.S.C. § 3582(c)(1)(B) but
analyzes his claims under § 3582(c)(1)(A). Given that subsection (B) only applies to situations
where the sentence reflects an “arithmetical, technical, or other clear error,” or where the
Government moves for a reduction based on substantial assistance (neither of which are present
here), the Court has limited its discussion to subsection (A).
                                                  -2-
    Case 3:19-cr-00063 Document 43 Filed 08/13/21 Page 3 of 3 PageID #: 213




rejects Ward’s first claim.

       Next, Ward argues that there are extraordinary and compelling reasons for release because

his brother’s recent death has left his mother without a caretaker. Although United States

Sentencing Guidelines § 1B1.13 indicates that some family circumstances may justify early

release, the Fourth Circuit has recognized that courts are not bound by this guidance. McCoy, 981

F.3d at 281-83. Exercising the Court’s discretion to interpret “extraordinary and compelling

reasons” for release, the Court finds that Ward has not met this high standard. He has failed to

articulate the degree to which his mother is incapacitated and whether he is the only available

caretaker. Moreover, even if Ward had presented that information, the Court is not inclined to

grant his motion when weighing the § 3553 factors. As articulated at Ward’s sentencing, his

attempt to engage in sexual activity with a minor and attempt to send a minor sexually explicit

photographs of himself justifies a significant term of incarceration. After calculating the

Guidelines range, the Court varied downward and imposed a sentence of 78 months. The Court

does not find that acting as a caretaker warrants a reduction in sentence by half.

                                   III.    CONCLUSION

       For the above-stated reasons, the Court DENIES Ward’s Motion for Compassionate

Release (ECF No. 40).

       The Clerk is DIRECTED to send a copy of this order to the defendant and counsel, the

United States Attorney, the United States Probation Office, and the United States Marshal.

                                              ENTER:         August 13, 2021




                                              ROBERT C. CHAMBERS
                                              UNITED STATES DISTRICT JUDGE


                                                -3-
